720 N.W.2d 746 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Dwight-Sterling David JAMBOR, Defendant-Appellee.
Docket No. 131325. COA No. 259014.
Supreme Court of Michigan.
September 14, 2006.
On order of the Court, the application for leave to appeal the May 2, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. The exhibits were sufficiently authenticated as fingerprint cards relating to the offense, containing complaint number, address, signature of the preparing officer, and were referenced and described in a report prepared by the officer as confirmed by a witness whose credibility was not questioned, thereby satisfying MRE 901. We REMAND this case to the Court of Appeals for consideration of the remaining issues raised by the parties in the appeal and cross-appeal filed in the Court of Appeals.
We do not retain jurisdiction.
WEAVER, J., would grant leave to appeal.